


Exhibit 10.15

 

AMENDMENT NO. 5 TO SALE AND SERVICING AGREEMENT

(Ares Capital CP Funding LLC)

 

THIS AMENDMENT NO. 5 TO THE SALE AND SERVICING AGREEMENT, dated as of
December 28, 2005 (this “Amendment”), is entered into in connection with that
certain Sale and Servicing Agreement, dated as of November 3, 2004 (as amended,
modified, waived, supplemented or restated from time to time, the “Sale and
Servicing Agreement”), by and among Ares Capital CP Funding LLC, as the borrower
(the “Borrower”), Ares Capital Corporation, as the originator and as the
servicer (in such capacity, the “Servicer”), each of the Conduit Purchasers and
Institutional Purchasers from time to time party thereto, each of the Purchaser
Agents from time to time party thereto, Wachovia Capital Markets, LLC, as the
administrative agent, U.S. Bank National Association, as the trustee, and Lyon
Financial Services, Inc. (d/b/a U.S. Bank Portfolio Services), as the backup
servicer.  Capitalized terms used and not otherwise defined herein shall have
the meanings given to such terms in the Sale and Servicing Agreement.

 

R  E  C  I  T  A  L  S

 

WHEREAS, the above-named parties have entered into the Sale and Servicing
Agreement, and, pursuant to and, in accordance with Section 13.1 thereof, the
parties hereto desire to amend the Sale and Servicing Agreement in certain
respects as provided herein;

 

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:

 

SECTION 1.               AMENDMENT.

 

(a) Section 5.4(c) of the Sale and Servicing Agreement is hereby amended and
restated in its entirety as follows:

 

“(c) Obligations and Compliance with Collateral.  The Servicer will duly fulfill
and comply with all obligations on the part of the Borrower to be fulfilled or
complied with under or in connection with the administration of each item of
Collateral and will do nothing to impair the rights of the Trustee, for the
benefit of the Secured Parties, or of the Secured Parties in, to and under the
Collateral.  It is understood and agreed that the Servicer does not hereby
assume any obligations of the Borrower in respect of any Advances or assume any
responsibility for the performance by the Borrower of any of its obligations
hereunder or under any other agreement executed in connection herewith that
would be inconsistent with the limited recourse undertaking of the Servicer, in
its capacity as Seller, under Section 2.1(d) of the Sale Agreement.”

 

(b)                Section 13.13(a) of the Sale and Servicing Agreement is
hereby amended by inserting the following sentence before the last sentence
thereof:

 

“Notwithstanding the foregoing provisions of this Section 13.13(a), the Servicer
may, subject to Applicable Law and the terms of any Underlying Instruments, make

 

--------------------------------------------------------------------------------


 

available copies of the documents in the Servicing Files and such other
documents it holds in its capacity as Servicer pursuant to the terms of this
Agreement, to any of its creditors.”

 

SECTION 2.               AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED.

 

Except as specifically amended hereby, all provisions of the Sale and Servicing
Agreement shall remain in full force and effect.  This Amendment shall not be
deemed to expressly or impliedly waive, amend or supplement any provision of the
Sale and Servicing Agreement other than as expressly set forth herein, and shall
not constitute a novation of the Sale and Servicing Agreement.

 

SECTION 3.               REPRESENTATIONS.

 

Each of the Borrower and Servicer represent and warrant as of the date of this
Amendment as follows:

 

(i)    it is duly incorporated or organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization;

 

(ii)   the execution, delivery and performance by it of this Amendment are
within its powers, have been duly authorized, and do not contravene (A) its
charter, by-laws, or other organizational documents, or (B) any Applicable Law;

 

(iii)  no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any governmental authority, is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amendment by or against it;

 

(iv)  this Amendment has been duly executed and delivered by it;

 

(v)   this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity;

 

(vi)  it is not in default under the Sale and Servicing Agreement; and

 

(vii) there is no Termination Event, Unmatured Termination Event, or Servicer
Default.

 

SECTION 4.               CONDITIONS TO EFFECTIVENESS.

 

The effectiveness of this Amendment is conditioned upon delivery of executed
signature pages by all parties hereto to the Administrative Agent.

 

 

- 2 -

--------------------------------------------------------------------------------


 

SECTION 5.               MISCELLANEOUS.

 

(a) This Amendment may be executed in any number of counterparts (including by
facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.

 

(b)                The descriptive headings of the various sections of this
Amendment are inserted for convenience of reference only and shall not be deemed
to affect the meaning or construction of any of the provisions hereof.

 

(c) This Amendment may not be amended or otherwise modified except as provided
in the Sale and Servicing Agreement.

 

(d)                The failure or unenforceability of any provision hereof shall
not affect the other provisions of this Amendment.

 

(e) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.

 

(f) This Amendment represents the final agreement between the parties only with
respect to the subject matter expressly covered hereby and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties.  There are no unwritten oral agreements between the
parties.

 

(g)                THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS
CONFLICT OF LAWS PROVISIONS.

 

[Remainder of Page Intentionally Left Blank]

 

 

- 3 -

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

VFCC:

VARIABLE FUNDING CAPITAL
COMPANY LLC (f/k/a Variable Funding
Capital Corporation)

 

 

 

By:

Wachovia Capital Markets, LLC,
as attorney-in-fact

 

 

 

 

 

By:

/s/ Bryan P. McGrath

 

 

 Name Bryan P. McGrath

 

 

 Title: Vice President

 

 

 

 

THE ADMINISTRATIVE AGENT
AND THE VFCC AGENT:

WACHOVIA CAPITAL MARKETS, LLC

 

 

 

By

/s/ Paul A. Burkhart

 

 

 Name: Paul A. Burkhart

 

 

 Title: Vice President

 

[Signatures Continued on the Following Page]

 

--------------------------------------------------------------------------------


 

THE BORROWER:

ARES CAPITAL CP FUNDING LLC

 

 

 

 

 

 

 

By:

/s/ Kevin Frankel

 

 

 Name: Kevin Frankel

 

 

 Title: Vice President

 

 

 

 

 

 

THE ORIGINATOR
AND SERVICER:

ARES CAPITAL CORPORATION

 

 

 

 

By:

/s/ Michael Arougheti

 

 

 Name: Michael Arougheti

 

 

 Title: President

 

--------------------------------------------------------------------------------
